Citation Nr: 1417156	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1978 to June 1990, and then again from November 1990 to September 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's claim.

The Veteran alleges that he injured his back during his active military service.  He asserts that he has experienced low back pain since his time in service and that his chronic low back pain is the result of an in-service injury.  Thus, he believes that service connection is warranted.  

VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, VA treatment records show that the Veteran has been diagnosed with chronic low back pain.  Further, service treatment records dated March 1984 reflect that he was treated for lumbar back pain one day after doing heavy lifting.  The Veteran has also provided competent statements asserting that he has experienced recurrent symptoms of low back pain since service.  See November 2008 VA treatment record.  

Although the Veteran is not competent to provide an in-service diagnosis of a low back disability or link any current low back pain or disability to military service, he 
is competent to report factual matters of which he has first-hand knowledge, such as the lifting of heavy objects.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report experiencing symptoms that are capable of lay observation, such as low back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Because there is an indication that the Veteran's diagnosed chronic low back pain may be associated with active duty service and there is no competent medical nexus evidence of record, a VA examination is warranted so the Board may adjudicate the claim.  Accordingly, the veteran should be scheduled for a VA examination in order to determine the nature and etiology of any low back disability.  A medical nexus opinion should also be requested in order to determine whether the Veteran has a low back disability that is related to his active military service.

The claims file reflects that the Veteran has missed scheduled VA examinations in connection with his claim seeking nonservice-connected pension benefits.  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran, particularly with respect to his complaints of chronic low back pain.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and likely etiology of his back condition.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  The claims file, to include a copy of this remand, must be available to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed back disability is etiologically related to active duty service. 

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



